UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6838


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TAYYIB WALII,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Marvin J. Garbis, Senior District
Judge. (8:00-cr-00292-MJG-2)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tayyib Walii, Appellant Pro Se.   James Andrew Crowell,          IV,
Assistant United States Attorney, Greenbelt, Maryland,           for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tayyib    Walii    appeals          the   district   court’s     orders

denying his 18 U.S.C. § 3582(c)(2) (2006) motion and motion for

reconsideration.        We    have       reviewed     the   record   and   find   no

reversible error in the denial of § 3582 relief.                     Accordingly,

we affirm that order for the reasons stated by the district

court.   United States v. Walii, No. 8:00-cr-00292-MJG-2 (D. Md.

Mar. 8, 2011).

            With     regard         to     the        court’s    order      denying

reconsideration, we conclude that the district court lacked the

authority   to     revisit    its    earlier      § 3582    order.    See    United

States v. Goodwyn, 596 F.3d 233, 235-36 & n.* (4th Cir.), cert.

denied, 130 S. Ct. 3530 (2010).                 We therefore affirm the denial

of relief on that basis.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court       and    argument    would   not   aid    the

decisional process.



                                                                           AFFIRMED




                                           2